Citation Nr: 1761063	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  14-32 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of cold weather injury to bilateral lower extremities. 

2.  Entitlement to service connection for residuals of cold weather injury to bilateral lower extremities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to June 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the RO in Muskogee, Oklahoma.

The Veteran testified before the undersigned Veterans Law Judge during a November 2017 videoconference hearing.  A transcript of the proceeding is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for residuals of a cold injury to the bilateral lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By a December 2008 rating decision, the AOJ denied the Veteran's claim for service connection for cold injury to the bilateral lower extremities; he was advised of the AOJ's decision, and of his appellate rights.

2.  The Veteran did not initiate an appeal of the AOJ's December 2008 decision within one year; nor was new and material evidence received within one year of the December 2008 rating decision.

3.  In a July 2010 rating decision, the AOJ once again denied the Veteran's claim for service connection for cold injury to the bilateral lower extremities; the Veteran submitted additional evidence within one year of the decision. 

4.  In a May 2011 rating decision, the AOJ readjudicated the claim and once again denied the Veteran's claim for service connection for cold injury to the bilateral lower extremities; he was advised of the AOJ's decision, and of his appellate rights.

5.  The Veteran did not initiate an appeal of the AOJ's May 2011 decision within one year; nor was new and material evidence received within one year of the May 2011 rating decision.

6.  Additional evidence received since the AOJ's May 2011 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of cold weather injury to bilateral lower extremities, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The AOJ's May 2011 rating decision to deny service connection for residuals of cold weather injury to bilateral lower extremities is final.  38 U.S.C. §§ 7105 (2012); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for residuals of cold weather injury to bilateral lower extremities.  38 U.S.C. §§ 1110, 5108 (2012); 38 C.F.R. §§ 3.303, 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the present case, the AOJ, by a decision entered in December 2008, denied the Veteran's claim for service connection for residuals of cold weather injury to bilateral lower extremities on grounds that current bilateral foot pain was not related to frostbite or cold weather injury to extremities, and that there were no complaints in service of frostbite or cold weather injury to extremities.  The AOJ notified the Veteran of its decision, and of his appellate rights, but he did not initiate an appeal of the AOJ's decision within one year.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) (2008).  As a result, the AOJ's decision became final.  38 U.S.C. §§ 7105 (2006); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2008).  

The Veteran filed a claim to reopen the claim for service connection more than one year later, in May 2010.  That claim was denied again in July 2010 but the July 2010 rating decision did not become final as additional evidence was submitted within one year.  Following review of the additional evidence, the AOJ declined to reopen the claim in May 2011.  The AOJ notified the Veteran of its May 2011 decision, and of his appellate rights, but he did not initiate an appeal of the AOJ's decision within one year.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) (2010).  As a result, the AOJ's decision became final.  38 U.S.C. §§ 7105 (2006); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2010).  

Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The claim was initially denied in December 2008 in part because the Veteran's only diagnosis was pain and because there was no in-service treatment record reflective of complaints of cold weather injury to the lower extremities.   The decision also noted VA treatment records that indicated the Veteran's lower extremity pain may be an element of osteoarthritis or plantar fasciitis.  Following the December 2008 decision, the Veteran submitted statements from friends and family members in March 2011 confirming the Veteran's reports of a long history of lower extremity symptoms as well as complaints in service.  Private treatment providers also indicated that the Veteran may have lower extremity symptoms due to cold exposure.  The AOJ did not reopen the claim in the May 2011 rating decision, because the AOJ determined that although the evidence was new, it was not material.  

The evidence received since the time of the AOJ's May 2011 rating decision, in pertinent part, includes the following: June 2011 VA treatment record (associated with the file in July 2014), and letters dated in June 2015, January 2017, and May 2017 from Drs. K.D. and D.E. all indicating current diagnosis of peripheral neuropathy of the lower extremities and an assessment that the diagnosis could be related to service; May 2017 opinion from Dr. D.E. indicating positive nexus between current peripheral neuropathy and service; VA treatment records confirming the Veteran's reported history of frozen lower extremities in service; and the Veteran's sworn testimony before the Board in November 2017.  

This evidence was not before adjudicators when the Veteran's claim was last denied in May 2011, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for cold weather injury to bilateral lower extremities, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.




ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for cold weather injury to bilateral lower extremities is reopened.


REMAND

Having reopened the claim of entitlement to service connection for cold injury residuals of the bilateral lower extremities, the Board notes that further development is required.  For the reasons explained in the directives below, a VA examination is required. 

Additionally, the Board notes that the May 2011 rating decision separately denied claims for service connection of cold weather injury to bilateral lower extremities and neuropathy, for which the discussion concerned neuropathy of the lower extremities.  The Veteran's October 2013 claim to reopen simply communicated the Veteran's intention to reopen his claim for bilateral lower extremities.  Such language should have been interpreted as applying to both claims involving the lower extremities, particularly as the Veteran asserts that the current diagnosis to support the cold injury residual claim, is neuropathy of the lower extremities.  The Board finds that the claims are intertwined.  Thus, on remand, the AOJ should also adjudicate the claim to determine whether new and material evidence has been submitted to reopen the claim for service connection of neuropathy.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  

This appeal is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Adjudicate the claim of whether new and material evidence has been submitted to reopen the claim for service connection of neuropathy.

2.  During the hearing before the Board, the Veteran reported relevant private treatment for his lower extremity symptoms by Drs. K.D. and D.E.  Offer the Veteran the opportunity to complete the appropriate authorization forms so that VA may obtain those records on his behalf. 

3.  Following completion of items 1 and 2 above, afford the Veteran a VA examination to determine whether any current lower extremity neuropathy is related to service, to include exposure to cold in service.  The electronic claims file, to include a complete copy of the REMAND, must be made available to the clinician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include x-rays, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of the report), and all clinical findings should be reported in detail.

The examiner is asked to identify all lower extremity disabilities and address the following questions.  

For each disability identified, including neuropathy of the lower extremities, offer an opinion as to whether it is at least as likely as not (50 percent or great probability) that the disability is related to service, to include cold exposure even if treatment for the same is not indicated in service treatment records, or the crush injury to the left foot. 

In reaching any conclusion, the examiner is asked to consider the following points:

* The Board concedes that the Veteran was exposed to extremely cold temperatures while serving aboard an aircraft carrier off the coast of Korea.  Letters from private treatment providers, Dr. K.D. and Dr. D.E. (both dated in May 2017) as well as a June 2011 VA treatment provider, indicate that the Veteran's current disabilities may be due to cold exposure in service.  Dr. K.D. explained that permanent nerve damage can be part of frostbite and is often exacerbated by exposure to cold temperatures.  Dr. D.E. offered a positive opinion indicating that it was more than 50 percent likely that the frostbite episode in service was responsible for the beginning of the neuropathy.  However, Dr. D.E. did not offer a basis/rationale for the opinion or indicate full basis of knowledge of the conflicting points noted below, regarding diabetic neuropathy, osteoarthritis, or plantar fasciitis.   

* An April 2010 letter from Dr. D.K., private treatment provider, indicates that the Veteran's left foot nerve injury may be a residual of the crush injury in service which also resulted in the service-connected left great toe disability. 

* VA treatment records indicate that bilateral lower extremity neuropathy may be diabetic neuropathy (May 2016 VA outpatient treatment record) or an element of osteoarthritis or plantar fasciitis (February 2008 VA outpatient treatment record).    

The rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


